418 N.W.2d 788 (1988)
DISCIPLINARY BOARD OF the SUPREME COURT OF the STATE OF NORTH DAKOTA, Petitioner,
v.
Cheryl L. ELLIS, Respondent.
Civ. No. 870201.
Supreme Court of North Dakota.
February 3, 1988.
Vivian E. Berg, Disciplinary Counsel, Bismarck, for petitioner.
Cheryl L. Ellis, Fargo, pro se.
PER CURIAM.
Upon receiving a number of complaints alleging professional grievances against Cheryl L. Ellis, the Disciplinary Board of this court commenced formal proceedings.
A hearing before a three-member panel was scheduled for May 28, 1987. By letter of May 25, 1987, Ellis requested a continuance which she supported with a letter from her physician. Ellis did not attend the hearing, which was held as scheduled. The hearing panel denied the request for a continuance, considered evidence presented to it, made findings, found violations of the Code of Professional Responsibility, and recommended "that the certificate of admission to the Bar of Attorney Cheryl L. Ellis be revoked and that she be disbarred from the practice of law."
"Our review in attorney disciplinary proceedings is de novo on the record, but we accord due weight to the findings, conclusions and recommendations of the hearing panel." Matter of Disciplinary Action Against Palda, 383 N.W.2d 849, 850 (N.D. 1986).
In light of the serious consequences of disbarment, we conclude that the hearing panel should have granted the request for a continuance because it was supported by a plausible medical reason why Ellis could not attend the scheduled hearing. The hearing panel should afford Ellis an opportunity to appear and present evidence in response to the formal complaints and then make findings and a recommendation upon consideration of her response.
While we intimate no views on the merits, we caution Ellis that we will look with disfavor upon any attempts or excuses to delay a prompt hearing on remand.
The matter is remanded for further proceedings.